                 Case 1:21-cv-00319-GSA Document 4 Filed 03/04/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD EARL GEORGE,                       1:21-cv-00319-GSA-PC
12                  Plaintiff,                  ORDER GRANTING REQUEST
                                                FOR SCREENING ORDER
13         vs.
                                                ORDER GRANTING EXTENSION
14   CISNEROS, et al.,                          OF TIME TO FILE RESPONSE TO
                                                COMPLAINT
15                 Defendants.
                                                (ECF No. 1.)
16

17          This is a civil action filed by Richard Earl George (“Plaintiff”), a state prisoner
18   proceeding pro se. This action was initiated by civil complaint filed by Plaintiff in the Kings
19   County Superior Court on December 7, 2020 (Case #20C0352). On March 3, 2021, defendants
20   K. Allison and T. Cisneros (“Defendants”) removed the case to federal court by filing a Notice
21   of Removal of Action pursuant to 28 U.S.C. § 1441. (ECF No. 1.) In the Notice of Removal
22   Defendants requested the court to screen Plaintiff’s complaint under 28 U.S.C. § 1915A and grant
23   Defendants an extension of time in which to file a responsive pleading. (Id.)
24          The Court is required to screen complaints in civil actions in which a prisoner seeks
25   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
26   § 1915A(a).     Plaintiff’s complaint alleges that Defendants, employees of the California
27   Department of Corrections and Rehabilitation (CDCR) at the California Substance Abuse
28   Treatment Facility and State Prison in Corcoran, California, subjected him to adverse conditions

                                                    1
                 Case 1:21-cv-00319-GSA Document 4 Filed 03/04/21 Page 2 of 2



 1   of confinement in violation of the Eighth Amendment. Because Plaintiff is a prisoner and
 2   Defendants were employees of the CDCR at a state prison when the alleged events occurred, the
 3   court is required to screen the complaint. Therefore, Defendants’ request for the court to screen
 4   the complaint shall be granted. In addition, good cause appearing, the request for extension of
 5   time shall also be granted.
 6          Based on the foregoing, IT IS HEREBY ORDERED that:
 7          1.      Defendants’ request for the court to screen the complaint under 28 U.S.C. §
 8                  1915A(a) is GRANTED, and the court shall issue a screening order in due time;
 9                  and
10          2.      Defendants are GRANTED an extension of time until thirty days from the date of
11                  service of the court’s screening order in which to file a response to the complaint.
12
     IT IS SO ORDERED.
13

14      Dated:     March 4, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
